State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 24, 2015                   520614
________________________________

In the Matter of EON SHEPHERD,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
COMMISSIONER OF CORRECTIONS
   AND COMMUNITY SUPERVISION,
                    Respondent.
________________________________


Calendar Date:   August 10, 2015

Before:   Peters, P.J., Lahtinen, Lynch and Devine, JJ.

                             __________


     Eon Shepherd, Romulus, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review two determinations of the Superintendent of Shawangunk
Correctional Facility which found petitioner guilty of violating
certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding
challenging two determinations finding him guilty of violating
five prison disciplinary rules following tier II disciplinary
hearings. The Attorney General has advised this Court that the
determinations have been administratively reversed, all
references to the five charges have been expunged from
petitioner's institutional record and the mandatory $5 surcharge
has been refunded to his inmate account. Given that petitioner
has received all of the relief to which he is entitled, the
proceeding is dismissed as moot (see Matter of Williams v
                              -2-                  520614

Annucci, 129 AD3d 1427, 1427 [2015]; Matter of Holgate v Prack,
129 AD3d 1419, 1419 [2015]).

     Peters, P.J., Lahtinen, Lynch and Devine, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court